NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 21-1087
                                     _____________

                           UNITED STATES OF AMERICA

                                             v.

                          CRISTIAN VALENCIA MENDOZA,
                                          Appellant

                                    ______________

                 On Appeal from the District Court of the Virgin Islands
                       (District Court No. 3:20-cr-00003-001)
                     District Judge: Honorable Robert A. Molloy
                                   ______________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  on December 10, 2021
                                  ______________

               Before: McKEE, RESTREPO, and SMITH Circuit Judges

                              (Opinion filed: March 8, 2022)

                               _______________________

                                      OPINION*
                               _______________________




*
 This disposition is not an opinion of the full Court and under I.O.P. 5.7 does not
constitute binding precedent.
Restrepo, Circuit Judge.

       Cristian Mendoza challenges the constitutionality of 46 U.S.C. § 70501 et seq., as

applied to him, arguing that the District Court plainly erred in failing to dismiss the

indictment against him in this case. For the reasons that follow, we will affirm the

judgment of the District Court.

                                              I.1

       The Maritime Drug Law Enforcement Act (“MDLEA”) allows for the prosecution

of illegal drugs in the United States.2 It is frequently used to combat drug trafficking

across foreign and international waters. The MDLEA extends United States jurisdiction

to vessels under certain circumstances, including “vessel[s] without nationality.”3 The

MDLEA defines the term “vessel without nationality,”4 but does not expressly require

that the vessel be in international waters.




1
  The District Court had jurisdiction under 18 U.S.C. § 3241. We have jurisdiction under
28 U.S.C. § 1291. An appellant’s constitutional challenge, first asserted on appeal, is
subject to plain error review. See Gov’t of V. I. v. Vanterpool, 767 F.3d 157, 162-63 (3d
Cir. 2014). “To prevail on plain error review, [Mendoza] must establish that there was an
error, that it was plain (i.e., clear under current law), and that it affected [his] substantial
rights . . . If these requirements are met, we may then exercise our discretion to address
the error, but only if we conclude that the error seriously affected the fairness, integrity,
or public reputation of the judicial proceeding.” United States v. Fattah, 914 F.3d 112,
172 (3d Cir. 2019) (internal citations omitted).
2
  46 U.S.C. § 70501.
3
  46 U.S.C. § 70502(c)(1)(A).
4
  46 U.S.C. § 70502(d)(1).
                                               2
                                             II.5

        The government charged Mendoza with possession with intent to distribute a

controlled substance while on board a vessel subject to the jurisdiction of the United

States, as well as aiding and abetting and conspiracy.6 Mendoza argues that he was

convicted without the government establishing any evidence that the vessel he was

aboard was in international waters, “and thus his prosecution was unconstitutional.”

Appellant 10. He therefore reasons that any “acts” committed by him were outside the

reach of United States law. Id.

        At trial, the government presented evidence regarding the vessel’s lack of

nationality, including testimony from United States Coast Guard Ensign Robert James

Dirado (“Officer Dirado”) and United States Coast Guard Lieutenant, Second Grade John

Michael Groen (“Officer Groen”). Officer Dirado, who approached Mendoza’s vessel,

testified that he observed the vessel in “international waters” and saw no indicia of

nationality after conducting a “Right of Visitation Boarding.”7 App. 118, 121. Officer

Groen testified he also looked for signs of nationality aboard Mendoza’s vessel and found

none.

        Mendoza acknowledges “a vessel without nationality” is subject to the jurisdiction

of the United States. Appellant 21. Despite this concession, Mendoza argues that “the


5
  As we write for the benefit of the parties, we set out only the facts necessary for the
discussion that follows.
6
  See 46 U.S.C. §§ 70502(c)(1)(A); 70503(a)(1); 70506(a); 70506(b); and 18 U.S.C. § 2.
7
  “A Right of Visitation Boarding is a boarding with the scope and purpose of the
boarding to determine the nationality or if there is a nationality of a vessel in international
waters.” App. 117.
                                              3
MDLEA cannot be extended where it is unknown in what waters the vessel was found.”

Appellant 22. He contends his vessel could not be deemed “‘without nationality’ because

it was not established that it was in international waters. Appellant 10.

         Section 70504, however, explicitly states that whether a vessel is subject to the

jurisdiction of the United States is a question of law for the judge to decide in the first

instance, not the jury.8 Mendoza bore the burden of raising such a challenge pretrial, and

he did not. This means that the government did not need to establish to the jury that his

vessel was in international waters; the government only needed to establish that his vessel

was without nationality.9 Since it is clear from the record that Mendoza was aboard a

vessel without nationality, the District Court committed no plain error. Mendoza has

failed to identify any plain errors committed by the District Court during his trial that

affected his substantial rights.

                                     III. CONCLUSION

         For the reasons set forth above, we will affirm the judgment of the District Court.




8
    46 U.S.C. § 70504.
9
    See 46 U.S.C. § 70502(d)(1).

                                               4